FILED
                              NOT FOR PUBLICATION                           SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WENHAO GU,                                        No. 10-71132

               Petitioner,                        Agency No. A088-101-255

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Wenhao Gu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

in part and grant in part the petition for review, and we remand.

      In his proceedings before the IJ, Gu testified that, due to his participation in

an underground Christian church, he lost his job in March 2006; the police arrested

him on June 16, 2006, detained him for 15 days, physically mistreated him, and

told him not to continue participating in underground church activities or he would

face more severe punishment; and the neighborhood watch visited him regularly

after his release. Gu also testified that the neighborhood watch continued to

inquire about his whereabouts after he came to the United States. Gu’s interview

with an asylum officer took place on February 1, 2007. At the conclusion of the

merits hearing, the IJ found Gu’s account credible.

      Substantial evidence supports the agency’s denial of CAT relief because Gu

failed to establish it is more likely than not that he will be tortured if returned to

China. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      However, in light of the IJ’s finding that Gu was credible, the record does

not support the agency’s determination that his asylum application was untimely.

See Khunaverdiants v. Mukasey, 548 F.3d 760, 766-67 (9th Cir. 2008) (agency

erred in finding application untimely where IJ credited petitioner’s testimony about


                                            2                                      10-71132
experiences in Iran that occurred less than one year before he filed his asylum

application).

      Further, the record compels the conclusion that the mistreatment Gu suffered

due to his participation in an underground Christian church rose to the level of

persecution. See Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (totality of

circumstances compelled finding of persecution where petitioner was physically

harmed, detained for a day and a half, and coerced into signing document saying he

would no longer believe in Christianity). Because Gu suffered past persecution, he

is entitled to a presumption of future fear. See 8 C.F.R. §§ 1208.13(b)(2),

1208.16(b)(1). The agency did not reach the question of whether this presumption

was rebutted. Accordingly, we grant the petition as to Gu’s asylum and

withholding of removal claims and remand for the agency to apply the

presumption of future fear in its analysis of these claims. See Guo, 361 F.3d at

1204; INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                   10-71132